              Case 2:18-cv-01029-JCC Document 202 Filed 05/21/20 Page 1 of 1



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   DANITA ERICKSON,                                        CASE NO. C18-1029-JCC
10                             Plaintiff,                    MINUTE ORDER
11              v.

12   BIOGEN, INC,

13                             Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 201).
18   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
19   this action is DISMISSED with prejudice and without an award of costs or attorney fees to either
20   party. The Clerk is directed to CLOSE this case.
21          DATED this 21st day of May 2020.
22
                                                            William M. McCool
23                                                          Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26




     MINUTE ORDER
     C18-1029-JCC
     PAGE - 1
